Citation Nr: 0423647	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION
 
The veteran had active service from October 1967 until 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a November 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Wichita, Kansas.

It is noted that the veteran, through his representative, 
submitted additional argument since the appeal was certified 
to the Board.  Such evidence was received in August 2004.  
The Board has reviewed the submission and determines that the 
arguments discussed are in essence a continuation of the 
contentions already raised at the time of the last 
adjudication by the RO.  As such, a remand is not required 
under Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  


FINDINGS OF FACT

1.  The evidence does not establish that the veteran 
participated in combat with the enemy.

2.  The evidence does not corroborate the in-service 
stressors claimed by the veteran.

3.  The competent evidence does not include a diagnosis of 
PTSD based upon a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA). This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims. First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

The veteran's accredited representative has expressed his 
belief that the notice received by the veteran was 
inadequate.  However, for the following reasons, the Board 
disagrees.

In June 2003, the veteran received a notice letter from the 
RO.  That correspondence apprised the appellant of the 
information and evidence necessary to substantiate his claim, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  

The veteran's representative observed that the RO's June 2003 
communication discussed the elements of service connection 
generically, without specifically addressing the requirements 
necessary to establish service connection for PTSD.  In fact, 
in a December 2003 statement, the veteran's representative 
stated that the veteran had provided evidence to satisfy 
every element of a claim as described in the notice letter 
and noted that nevertheless, the claim remained denied.  
Therefore, he reasoned, the notice was not sufficiently 
detailed.  However, the Board points out that, in actuality, 
the veteran has not submitted evidence satisfying each 
element of service connection as listed in the June 2003 
notice letter.  Indeed, while the veteran has provided 
evidence demonstrating a current diagnosis of PTSD, and 
medical opinions relating such disorder to service, he has 
not produced any evidence establishing the existence of an 
in-service stressor.  The Board points out that the June 2003 
correspondence explicitly states that the evidence must show 
"...an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service which caused injury or disease" 
(emphasis added).  Finally, it is noted that a prior 
statement of the case issued in January 2002 and a subsequent 
supplemental statement of the case issued in February 2004 
both detailed the specific criteria pertinent to a PTSD 
claim.  

The veteran's accredited representative also contended that 
the January 2002 statement of the case was "defective on its 
face for failing to cite to the relevant provisions of law 
and regulation relating to the claimant's entitlement to 
notice" under the VCAA.  However, as appropriate notice was 
subsequently provided, such contention is more appropriately 
addressed below, under the discussion of the timing of 
notice.

Based on the above, the Board finds that VA has fulfilled its 
duty to notify the veteran of the information and evidence 
necessary to substantiate the claim for service connection 
for PTSD.  
 
As alluded to previously, the veteran's accredited 
representative also found fault regarding the timing of the 
notice provided to the veteran.  In this vein, it is noted 
that a recent case of the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the 
appellant's claim for service connection for PTSD was filed 
and initially denied in November 1999, prior to the enactment 
of the VCAA.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini, as pointed out by the veteran's representative.  
While the Court did not specify how the Secretary could 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  Again, it is 
acknowledged that the veteran's representative argues 
otherwise.  However, his basis for doing so is predicated on 
his conclusion that the veteran has not received adequate 
notice at any point during this appeal.  As already discussed 
above, the Board disagrees, finding that the June 2003 letter 
to the veteran satisfactorily apprised him of the evidence 
needed to establish his claim, and further explained the 
division of responsibilities between VA and a claimant in 
producing such evidence.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
reports of VA post service treatment and examination.  The 
evidence of record also demonstrates that the RO contacted 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) for the purpose of verifying the veteran's 
claimed in-service stressors.  A July 2003 letter indicated 
that insufficient data had been provided to verify a 
stressor.  Such information was thereby explained to the 
veteran in a February 2004 supplemental statement of the 
case.  The veteran did not offer more detailed information 
for the purpose of a further inquiry to USASCRUR.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim for service connection for PTSD.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Factual background

While in service, the veteran's military occupational 
specialty was that of a general vehicle repairman.  The 
veteran's foreign service included a tour of duty in Vietnam 
from February 1970 through October 1970.  His DD Form 214 
reflects the following awards and decorations: the National 
Defense Service Medal (NDSM); The Vietnam Service Medal 
(VSM); and the Republic of Vietnam Commendation Medal (RVCM) 
with device 60.  

The veteran's service medical records are silent as to any 
psychiatric complaints or treatment.  All in-service 
examinations were normal and the veteran denied nervous 
trouble, depression/excessive worry, loss of memory, sleeping 
troubles and nightmares in reports of medical history.  

Following separation from service in October 1970, the 
evidence first demonstrates treatment for psychiatric 
complaints in April 1999.  At that time, he was treated on an 
outpatient basis at a VA facility.  A mental status 
examination in April 1999 revealed complaints of memory 
lapses, episodes of disorientation and increasing 
difficulties performing calculations.  He also reported rapid 
changes in affect.  He also experienced periods of sadness, 
as well as difficulties with concentration, sleep and 
appetite.  The veteran also was irritable and easily 
startled.  His symptomatology was of approximately 5 years' 
duration and was progressively worsening.  

The veteran also discussed his military history.  He stated 
that he was a tank mechanic in service.  He denied heavy 
combat but reported that he was shot at.  He lost no friends 
and had a flashback only on one occasion.  He had occasional 
nightmares and intrusive thoughts.  He attempted to avoid 
stimuli that brought about such thoughts.  The veteran also 
tried to isolate. 

Following evaluation, the veteran was diagnosed with organic 
amnesiac syndrome, etiology unknown.  He was also diagnosed 
with depression, possibly secondary to the first diagnosis.  
Finally, an impression of PTSD was rendered.  

In another April 1999 VA clinical record, the veteran stated 
that he was unable to work his construction job due to stress 
and an inability to concentrate.  He was only able to work 2-
3 hours a day at that time.

A VA neuropsychological assessment conducted in May 1999 (and 
dated in June 1999) revealed memory impairment as to 
immediate recall.  The veteran showed signs of an acute 
depressive mood disorder.  Among his stressors was the recent 
death of mother from a brain tumor in September 1998.  The 
veteran also lost his estranged biological father in January 
1998.  

The veteran was examined by VA in July 1999.  He reported 
symptoms including depression, anxiety, concentration 
difficulties, change in sex drive and panic attacks.  He 
stated that these symptoms arose in March 1999.  Following an 
appraisal, diagnoses of major depression and alcohol 
dependency were made.  The veteran was further diagnosed with 
a personality disorder, not otherwise specified. 

The examiner noted that, after the examination was completed, 
the veteran then mentioned that he recently began having 
unpleasant thoughts related to his service in Vietnam.  The 
veteran denied having such thoughts in the past.  The 
examiner suggested that the veteran made such statements in 
an attempt to seek out additional compensation.  

Paperwork dated in July 1999 and submitted in relation to a 
Social Security Administration (SSA) disability claim again 
reveals complaints of poor concentration, sleeping problems, 
episodes of anger and confusion.

A VA outpatient treatment report dated in August 1999 noted 
complaints of intrusive thoughts and nightmares.  The veteran 
isolated, was irritable and was easily startled.  He also had 
difficulty expressing a warm affect.  

December 1999 treatment records associated with a disability 
claim through the SSA contain diagnoses of organic brain 
syndrome, depression, bereavement and PTSD.  At that time, 
his symptoms were believed to be temporary and it was 
speculated that they would resolve within 12 months.

A December 1999 VA vocational assessment report again noted 
the veteran's complaints as to low energy, general confusion, 
reading difficulty and impaired short-term memory.  The 
veteran had just declared bankruptcy as a result of his 
inability to work.

VA treatment records dated in 2000 continue to reflect 
complaints of poor memory and concentration deficit.  Other 
symptomatology included distrust of others, serious sleeping 
difficulty and problems with anxiety and crowds.

In February 2000, a VA staff psychiatrist rendered an Axis I 
diagnosis of PTSD, specifically indicating Vietnam combat as 
the stressor.  That doctor had been treating the veteran for 
8 months.    

In March 2000, the veteran was granted disability benefits 
from the SSA, as a result of his affective disorders, anxiety 
disorders and substance addiction disorders (by history).  
The findings of fact specifically noted PTSD as one of the 
veteran's conditions.

VA clinical records dated in 2001 show continued psychiatric 
treatment.  During a March 2001 visit, the veteran was very 
depressed and tearful.  The veteran believed his problems all 
related to his Vietnam service.  He denied a suicide plan but 
admitted to suicidal thoughts.  The veteran had tried to 
connect with others but had reverted to a pattern of 
isolation.  A May 2001 report indicated significant social 
anxiety.  Additional reports in 2001 noted anxiety and panic 
attacks.  A September 2001 report reiterated a diagnosis of 
PTSD, with depression.

VA outpatient treatment reports dated throughout 2002 reflect 
complaints of limited memory and concentration.  Sleep 
difficulty was also indicated.

In a statement received by the RO in June 2002, the veteran 
described his in-service stressors.  He reported that in Cam 
Ranh Bay, during February 1970, he witnessed children 
scrambling through a dump in search of food.  

The veteran also witnessed the rape of a Vietnamese girl by 6 
servicemen.  He was threatened and abused by those involved, 
to keep him from reporting them.  The rape occurred in August 
1970.

The veteran also reported that his unit was under continuous 
yellow alert for mortar rounds while in An Khe.  There were 
several red alerts as well.  On one red alert, the veteran 
went out in a motor pool, armed with a grenade launcher and a 
belt of shells.  He stated that he had no idea how to use 
such weapons.

As another stressor, the veteran stated that he saw a soldier 
with a live mortar round in his back.  He was alive, and was 
walking with some assistance.  This occurred at either An Khe 
or Pleiku, in 1970.  

In his stressor statement, the veteran additionally noted 
that he was placed on body bag detail at An Khe in 1970.  He 
was instructed not to look for a body, but rather to look for 
a foot, a finger or an eyeball.  

The veteran reported that he drew enemy fire when driving a 
jeep.  Everyone in the jeep was unarmed.  The veteran did not 
provide the approximate date of that incident.

The veteran further stated that, on his final day in Vietnam, 
there were incoming rounds.  That was in Cam Ranh Bay, 
October 1970.

Finally, the veteran indicated that he helped set claymore 
mines.

In an April 2003 VA outpatient treatment report, the veteran 
noted that he tried to limit his exposure to the war in Iraq.  

A July 2003 letter from USASCRUR indicated that they had not 
been able to verify any of the veteran's in-service 
stressors.  The letter noted that insufficient information 
had been provided.  

Analysis

As noted previously, a successful service connection claim 
for this disability must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a).  Again, 
the provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Here, the VA treatment records contain numerous diagnoses of 
PTSD.  Moreover, while none of those diagnoses explicitly 
references DSM-IV 309.81, the Board nevertheless finds that 
such criteria were satisfied.  Hence, a clinically valid 
diagnosis of PTSD that conforms to DSM-IV, as required under 
38 C.F.R. § 4.125(a), is of record.

The Board must now consider whether the veteran experienced a 
stressful event during service.  In making that assessment, 
it is first necessary to determine whether the evidence 
demonstrates that the veteran engaged in combat with the 
enemy.  The evidence does not so demonstrate.  First, the 
veteran received no award or decoration specifically denoting 
combat participation (the Combat Infantryman Badge and the 
Combat Action Ribbon), combat incurred wounds (the Purple 
Heart Medal), or valor in combat with the enemy.  

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence."  See Zarycki, 
supra.  The Board finds the term "other supportive evidence" 
is unclear as to the limitations, if any, on what can 
constitute "other supportive evidence."  

At a minimum, however, the case law from the CAVC would 
preclude the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical evidence 
suffice as "other supporting evidence."  To the extent that 
the term "other supporting evidence" in this context could 
consist of service department records, the Board finds that 
there are no service department medical or administrative 
records to establish the reported stressors.  In so finding, 
due consideration was given to the places, types, and 
circumstances of the veteran's service, as shown by his 
service record, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  No independent evidence exists 
to substantiate any of the veteran's specified stressors.  
Without such corroboration, the second element of a PTSD 
claim remains unsatisfied and the veteran is therefore 
precluded from a grant of the benefit sought on appeal.  

The Board acknowledges a February 2000 treatment report from 
a VA staff psychiatrist which attributes the veteran's PTSD 
to service.  However, the CAVC has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Accordingly, the first 
and third elements of a PTSD claim under the current version 
of the law have not been met.  
For this reason, the claim must fail.  

In conclusion, the evidence of record does not contain a 
diagnosis of PTSD based upon a verified in-service stressful 
event.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, there exists no basis upon which 
to predicate a grant of entitlement to service connection for 
PTSD.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



